DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 5/2/2022 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 4, 8-10, and 13 have been amended. 
The formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 3/2/2022, have been addressed. 

Allowable Subject Matter
Claims 3, 4, and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 3 recites a light deflection device comprising: a beam deflector made of a silicon photonics slow light structure having a deflection angle that has dependency on a wavelength and a refractive index; and a laser source for emitting plural laser beams with different wavelengths, wherein the beam deflector simultaneously and parallelly emits and deflects laser beams with respective wavelengths emitted from the laser source in directions of deflection angles each defined by a wavelength of each laser beam and the refractive index of the beam deflector. 
The claimed limitations as recited in combination in independent claim 3 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Gu et al. (“Giant and high-resolution beam steering using slow-light waveguide amplifier,” 2011), teaches a beam steering device composed of a slow light amplifier with a Bragg reflector waveguide and a tunable laser (Abstract; second page, final paragraph on page). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 3. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645